Name: Commission Regulation (EC) No 2360/96 of 11 December 1996 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 No L 321 /6 f EN Official Journal of the European Communities 12. 12. 96 COMMISSION REGULATION (EC) No 2360/96 of 11 December 1996 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as amended by Regulation (EEC) No 2454/93 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, as last amended by Regulation (EC) No 2153/96 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 13 December 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1996 . For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . (3) OJ No L 289, 12. 11 . 1996, p. 1 . 12. 12. 96 EN Official Journal of the European Communities No L 321 /7 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 61,03 352,61 519,75 829,99 398,67 2 431,78 117,97 46,60 46,82 451,77 117 007,94 18 623,18 132,32 9 937,39 11 921,48 1.30 Onions (other than seed) 0703 10 19 a) b) c) 2,01 11,62 17,13 27,35 13,14 80,13 3,89 1,54 1,54 14,89 3 855,72 613,68 4,36 327,46 392,84 1.40 Garlic 0703 20 00 a) b) c) 90,99 525,73 774,93 1 237,49 594,40 3 625,72 175,90 69,48 69,81 673,58 174 455,71 27 766,67 197,29 14 816,39 17 774,61 1.50 Leeks ex 0703 90 00 a) b) c) 36,82 212,70 313,53 500,68 240,49 1 466,93 71,17 28,11 28,24 272,52 70 583,03 11 234,12 79,82 5 994,56 7 191,43 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 75,84 438,17 645,87 1 031,40 495,41 3 021,90 146,60 57,91 58,18 561,40 145 401,96 23 142,42 164,43 12 348,88 14 814,43 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 310,32 457,41 730,44 350,85 2 140,11 103,82 41,01 41,21 397,59 102 973,89 16 389,50 116,45 8 745,49 10 491,60 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 30,88 178,40 262,97 419,94 201,71 1 230,38 59,69 23,58 23,69 228,58 59 200,88 9 422,51 66,95 5 027,88 6 031,74 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 105,95 612,14 902,29 1 440,89 692,10 4 221,65 204,81 80,90 81,28 784,29 203 129,46 32 330,43 229,72 17 251,63 20 696,06 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 78,85 455,56 671,50 1 072,34 515,07 3 141,83 152,42 60,20 60,49 583,69 151 172,80 24 060,92 170,96 12 838,99 1 5 402,40 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 1 1 05 0705 11 80 a) b) c) 56,79 328,11 483,64 772,33 370,97 2 262,84 109,78 43,36 43,57 420,39 108 878,92 17 329,35 123,13 9 247,00 1 1 093,25 1.120 Endives ex 0705 29 00 a) b) c) 21,82 126,07 185,82 296,75 142,53 869,43 42,18 1 6,66 16,74 161,52 41 833,74 6 658,33 47,31 3 552,91 4 262,28 1.130 Carrots ex 0706 10 00 a) b) c) 30,34 175,29 258,38 412,61 198,19 1 208,92 58,65 23,17 23,28 224,59 58 168,45 9 258,19 65,78 4 940,20 5 926,55 1.140 Radishes ex 0706 90 90 a) b) c) 105,31 608,43 896,82 1 432,15 687,90 4 196,05 203,57 80,41 80,79 779,54 201 897,45 32 134,34 228,33 17 146,99 20 570,54 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 406,21 2 346,90 3 459,35 5 524,29 2 653,46 16 185,58 785,22 310,15 311,64 3 006,94 778 787,23 123 953,10 880,73 66 141,79 79 347,57 No L 321 /8 ( en I 12. 12. 96Official Journal of the European Communities Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 1.170 1.170.1 1.170.2 Beans: Beans (Vigna spp., Phaseolus ss p.j ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) a) b) c) 103,91 600,34 884,90 96,51 557,60 821,90 1 413,11 678,76 4 140,28 1 312,51 630,43 3 845,51 200,86 79,34 79,72 186,56 73,69 74,04 769,18 199 214,11 714,41 185 030,90 31 707,26 225,29 29 449,83 209,25 16919,10 20 297,14 15 714,53 18 852,07 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 536,34 790,56 1 262,46 606,39 3 698,88 179,45 70,88 71,22 687,17 177 975,53 28 326,89 201,27 15 115,32 18 133,23 1.190 Globe artichokes 0709 10 30 a) b) c)      - 1.200 1.200.1 1.200.2 Asparagus:  green ex 0709 20 00  other ex 0709 20 00 a) b) c) a) b) c) 369,07 2 132,35 3 143,10 287,28 1 659,81 2 446,57 5 019,26 2 410,88 14 705,90 3 906,97 1 876,62 11 447,01 713,44 281,80 283,15 555.34 219.35 220,40 2 732,04 707 590,88 2 126,61 550 785,67 112 621,37 800,21 87 663,99 622,88 60 095,14 72 093,65 46 777,80 56 117,38 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 120,47 696,03 1 025,95 1 638,35 786,94 4 800,20 232,88 91,98 92,42 891,77 230 966,92 36 761,09 261,20 19 615,84 23 532,31 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 84,57 488,61 720,22 1 150,13 552,44 3 369,75 163,48 64,57 64,88 626,03 162 139,30 25 806,37 183,36 13 770,36 16 519,73 1.230 Chantarelles 0709 51 30 a) b) c) 1 213,16 7 009,19 10 331,59 16 498,67 7 924,76 48 339,39 2 345,12 926,29 930,74 8 980,43 2 325 903,43 370 194,75 2 630,36 197 537,17 236 977,15 1.240 Sweet peppers 0709 60 10 a) b) c) 102,72 593,50 874,82 1 397,01 671,02 4 093,1 1 198,57 78,43 78,81 760,41 196 944,32 31 345,99 222,72 16 726,33 20 065,88 1.250 Fennel 0709 90 50 a) b) c) 73,55 424,94 626,37 1 000,26 480,45 2 930,65 142,18 56,16 56,43 544,45 141 011,53 22 443,64 159,47 1 1 976,00 14 367,11 1.270 Sweet potatoes , whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 47,70 275,57 406,20 648,66 311,57 1 900,51 92,20 36,42 36,59 353,07 91 445,26 14 554,58 103,42 7 766,37 9 317,00 2.10 Chestnuts (Castanea spp.^ fresh ex 0802 40 00 a) b) c) 157,14 907,92 1 338,28 2 137,11 1 026,51 6 261,52 303,77 119,98 120,56 1 163,26 301 280,00 47 952,24 340,72 25 587,48 30 696,23 2.30 Pineapples , fresh ex 0804 30 00 a) b) c) 48,33 279,25 411,62 657,32 315,73 1 925,87 93,43 36,90 37,08 357,79 92 665,57 14 748,81 104,80 7 870,01 9 441,33 12. 12. 96 EN Official Journal of the European Communities No L 321 /9 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 85,14 491,88 725,04 1 157,82 556,13 3 392,30 164,57 65,00 65,32 630,22 163 224,06 25 979,02 184,59 13 862,49 16 630,26 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 85,71 495,21 729,94 1 165,65 559,89 3 415,24 165,69 65,44 65,76 634,48 164 327,99 26 154,72 185,84 13 956,25 1 6 742,73 2.60 Sweet oranges, fresh: I 2.60.1  Sanguines and semi-sanguines 0805 10 42 0805 10 51 0805 10 37 a) b) c)       2.60.2  Navels , navelines , navelates , salustianas, vernas , Valencia lates , Maltese, shamou ­ tis, ovalis , trovita and hamlins 0805 10 44 0805 10 55 0805 10 38 a) b) c)       2.60.3  Others 0805 10 39 0805 10 46 0805 10 59 a) b) c)       2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines 0805 20 21 a) b) c)   2.70.2  Monreales and satsumas 0805 20 23 a) b) c)       2.70.3  Mandarines and wilkings 0805 20 25 a) b) c)       2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c)       2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 87,98 508,30 749,24 1 196,48 574,70 3 505,55 170,07 67,17 67,50 651,26 168 673,56 26 846,37 190,75 14 325,31 17 185,49 No L 321 / 10 EN Official Journal of the European Communities 12. 12. 96 I Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU FIM SEK ATS FRF BEF/LUF DEM IEP GBP DKK ITL GRD NLG ESP PTE 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 40,01 231,14 340,70 544,06 261,33 1 594,05 77,33 30,55 30,69 296,14 76 699,34 12 207,60 86,74 6 514,02 7 814,59 230.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 37,48 216,55 319,19 509,72 244,83 1 493,44 72,45 28,62 28,75 277,45 71 858,36 11 437,10 81,26 6 102,87 7 321,37 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 199,25 1 151,18 1 696,84 2 709,72 1 301,55 7 939,19 385,16 152,13 152,86 1 474,93 382 002,83 60 800,22 432,01 32 443,20 38 920,76 2.110 Water melons 0807 11 00 a) b) c) 25,47 147,17 216,93 346,43 166,40 1 014,99 49,24 19,45 19,54 188,56 48 837,35 7 773,04 55,23 4 147,72 4 975,84 2.120 Melons (other than water melons): 2.120.1  Amarillo , cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 53,23 307,57 453,36 723,98 347,75 2 121,18 102,91 40,65 40,84 394,07 102 063,01 16 244,52 115,42 8 668,13 10 398,80 2.120.2  other ex 0807 19 00 a) b) c) 106,09 612,95 903,49 1 442,79 693,01 4 227,23 205,08 81,00 81,39 785,33 203 397,68 32 373,12 230,02 17 274,41 20 723,39 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c)    2.140.2 Other ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 341,26 1 971,65 2 906,22 4 640,99 2 229,19 13 597,62 659,67 260,56 261,81 2 526,15 654 264,55 104 133,86 739,91 55 566,18 66 660,44 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 222,81 1 287,31 1 897,50 3 030,14 1 455,46 8 878,00 430,70 170,12 170,94 1 649,34 427 174,83 67 989,87 483,09 36 279,63 43 523,16 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 152,56 881,40 1 299,19 2 074,70 996,54 6 078,66 294,90 116,48 117,04 1 129,29 292 481,50 46 551,85 330,77 24 840,23 29 799,79 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 200,16 1 156,43 1 704,58 2 722,07 1 307,48 7 975,37 386,91 152,83 153,56 1 481,65 383 743,66 61 077,29 433,97 32 591,05 39 098,13 12. 12. 96 T EN Official Journal of the European Communities No L 321 / 11 Description Amount of unit values per 100 kg Code a) ECU ATS DEM DKK GRD ESP Species, varieties, CN code b) FIM FRF IEP ITL NLG PTE c) SEK BEF/LUF GBP \ \ \ 2.190 Plums a) 105,36 1 432,93 203,68 779,96 32 151,86 17 156,34 0809 40 10 b) 608,76 688,27 80,45 202 007,50 228,45 20 581,75 0809 40 40 c) 897,31 4 198,33 80,84 2.200 Strawberries a) 303,20 4 123,37 586,10 2 244,40 92 519,50 49 368,72 0810 10 10 b) 1 751,75 1 980,56 231,50 581 292,48 657,38 59 225,60 0810 10 05 c) 2 582,08 12 081,04 232,61 0810 10 80 2.205 Raspberries a) 1 053,81 14 331,50 2 037,08 7 800,81 321 568,01 171 589,77 0810 20 10 b) 6 088,50 6 883,80 804,61 2 020 385,61 2 284,85 205 849,14 \ c) 8 974,49 41 989,80 808,48 \ 2.210 Fruit of the species Vaccinium myrtillus a) 1 064,91 14 482,47 2 058,54 7 882,98 324 955,46 173 397,33 0810 40 30 b) 6 152,64 6 956,32 813,09 2 041 668,67 2 308,92 208 017,58 c) 9 069,03 42 432,12 817,00 \ 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 92,66 1 260,16 179,12 685,92 28 275,29 15 087,79 0810 50 00 b) 535,36 605,29 70,75 177 651,33 200,91 18 100,19 l c) 789,12 3 692,14 71,09 \ | 2.230 Pomegranates a) 109,32 1 486,78 211,33 809,27 33 360,21 17801,12 ex 0810 90 85 b) 631,64 714,14 83,47 209 599,50 237,04 21 355,27 c) 931,03 4 356,12 83,87 l 2.240 Khakis (including sharon fruit) a) 74,44 1 012,30 143,89 551,01 22 713,90 12 120,22 ex 0810 90 85 b) 430,06 486,24 56,83 142 709,61 161,39 14 540,12 c) 633,91 2 965,94 57,11 2.250 Lychees a) 345,21 4 694,78 667,32 2 555,43 105 340,81 56 210,21 ex 0810 90 30 b) 1 994,50 2 255,03 263,58 661 847,73 748,48 67 433,06 c) 2 939,91 13 755,22 264,85